IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                  DIVISION ONE
                       Respondent,
                                                  No. 79587-2-1
                  V.
                                                  PUBLISHED OPINION
 I.N.A.,

                       Appellant.                 FILED: July 29, 2019


       DWYER, J. — It sometimes happens that a party's litigation transgressions
are so repeated, and so significant, that justice does not allow for them to be

ignored. Such is the case herein.

       I.N.A., a first-time juvenile offender, was sentenced to a manifest injustice

disposition of 24 to 32 weeks in total confinement. She appealed. We granted

the appeal expedited status. But our review has been compromised by the

transgressions of the prosecutor. First, the prosecutor did not timely act to obtain

the proper entry of necessary findings of fact and conclusions of law. After our

clerk of court ordered him to do so, the prosecutor obtained findings and

conclusions—but in an ex parte proceeding of which no notice was given to

I.N.A. or her attorney of record. I.N.A. properly complained of this and briefed

the issue in her merits brief. The prosecutor decided not to address the matter in

the brief of respondent—other than to direct the court's attention to an entirely
No. 79587-2-1/2


different pleading, in the event that the court was in any way interested in the

State's thoughts on the matter.

       So now we have a choice:(1) remand the matter again to the juvenile

court for proper presentation and entry of findings and conclusions (a time-

consuming process completely contrary to our decision to expedite this appeal),

or (2) decide the case as if the findings and conclusions were never entered.

Believing that the State should not be allowed to deprive an incarcerated juvenile

offender of the benefit of expedited review simply by violating applicable rules of

procedure, we choose the latter course. Accordingly, because the manifest

injustice disposition is not supported by findings of fact and conclusions of law

that set forth the juvenile court's basis for varying from a standard range

disposition, we reverse with instructions to impose a standard range disposition.

                                          1

       The principles underlying our resolution of the matter are easy to

elucidate.

       A juvenile court may depart from a standard range disposition only if it

concludes that a standard range disposition would effectuate a manifest injustice.

RCW 13.40.160(2); State v. Tai N., 127 Wash. App. 733, 741, 113 P.3d 19(2005);

State v. J.N., 64 Wash. App. 112, 113-14, 823 P.2d 1128 (1992). A "manifest

injustice" results if a standard range disposition "would either impose an

excessive penalty on the juvenile or would impose a serious, and clear danger to

society in light of the purposes" of the Juvenile Justice Act of 1977, chapter 13.40

RCW. RCW 13.40.020(19).


                                         2
No. 79587-2-1/3


       When a juvenile court concludes that a manifest injustice disposition is

appropriate, it must "enter[] its reasons for its conclusion." RCW 13.40.160(2).

These must be reduced to formal written findings of fact and conclusions of law if

the case is appealed. JuCR 7.11(d). "The prosecution must submit such

findings and conclusions within 21 days after receiving the juvenile's notice of

appeal." JuCR 7.11(d).

       We have previously held that "[b]asic due process and the governing

criminal rules require notice of court proceedings to counsel of record." State v.

Pruitt, 145 Wash. App. 784, 792, 187 P.3d 326 (2008). In that case, we also held

that service upon a party's former lawyer "does not excuse [the]failure to notify

[a party's] appellate counsel, the only counsel of record at the time." Pruitt, 145
Wash. App. at 793. We may "disregard" findings and conclusions that are obtained

without proper notice to counsel. State v. Nava, 177 Wash. App. 272, 289 n.6, 311

P.3d 83(2013). See also State v. Corbin, 79 Wash. App. 446, 451, 903 P.2d 999

(1995)(even when trial counsel remains as counsel of record, notice should also

be given to appellate counsel).

       In an appellate court, it is improper to attempt to "incorporate by reference"

into a party's merits brief arguments made in other pleadings. State v. Gamble,

168 Wash. 2d 161, 180, 225 P.3d 973(2010)("argument incorporated by reference

to other briefing is not properly before this court"); Diversified Wood Recycling,

Inc. v. Johnson, 161 Wash. App. 859, 890, 251 P.3d 293(2011)("We do not permit

litigants to use incorporation by reference as a means to argue on appeal or to

escape the page limits for briefs set forth in RAP 10.4(b)."); Kaplan v. Nw. Mut.


                                          3
No. 79587-2-1/4


Life Ins. Co., 115 Wash. App. 791, 801 n.5, 65 P.3d 16 (2003). Instead, the proper

approach is for the attorney to set forth thb party's complete argument in the

argument section of the merits brief. See RAP 10.3(a),(b).

                                          11

                                          A

       I.N.A., a first-time juvenile offender, was originally granted a deferred

disposition. She did not satisfy the conditions placed on her and the deferred

disposition was properly revoked. At her new disposition hearing, a standard

range disposition would have called for local sanctions, including the possibility of

several days of incarceration. The juvenile court believed the standard range to

be insufficient. Hence, a manifest injustice disposition of 24 to 32 weeks of total

incarceration was imposed.

       As was her right, I.N.A. appealed. We granted the appeal expedited

status. See RAP 18.13. Briefs have been filed. Oral argument has taken place.

       As indicated above, the prosecutor did not timely secure the entry of

findings of fact and conclusions of law. Only after this court, by way of a clerk's

order, commanded that it be done were findings and conclusions entered. But

they were entered in an ex parte proceeding, of which no notice was given to

appellant or her counsel of record.

       In an adult criminal case, in which sentencing is conducted pursuant to the

Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW,the remedy for such

a transgression is clear. When findings of fact and conclusions of law are not

properly entered in support of an exceptional sentence upward, the appellate


                                          4
No. 79587-2-1/5


court should remand the matter for the proper entry of such findings. State v.

Friedlund, 182 Wash. 2d 388, 394-95, 341 P.3d 280 (2015). But, of course, in such

situations, time is not of the essence. An exceptional sentence upward in an

SRA sentencing results in a lengthy term of incarceration—hence, there is plenty

of time to secure necessary findings and conclusions to permit proper appellate

review.



       But is that the proper remedy here? Is it so that the only remedy available

to I.N.A. for the State's transgressions is another remand?

      Two concerns are significant. First, we have already remanded this

matter for the proper entry of findings and conclusions. Unfortunately, our first

order did not bring about the necessary compliance. Must we simply repeat

ourselves?

       Second, here, time is of the essence. This is an expedited appeal. I.N.A.

is serving a term of weeks—not years—in total custody. At oral argument, it

became clear that, if we remand the matter yet again for proper entry of the

findings and conclusions, I.N.A. will have served her entire term of incarceration

before the matter can be returned to us for decision.

       Our Supreme Court(and the United States Supreme Court) have made it

clear that, in the criminal justice system, "children are different." State v.

Houston-Sconiers, 188 Wash. 2d 1, 8, 391 P.3d 409(2017)(quoting Miller v.

Alabama, 567 U.S. 460, 480, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012)). Our

Supreme Court has repeatedly cited the special concerns attendant to youth as a


                                          5
No. 79587-2-1/6


reason to, under appropriate circumstances, treat youthful offenders differently

than we treat older offenders. See, e.o., Houston-Sconiers, 188 Wash. 2d at 9;

State v. Ramos, 187 Wash. 2d 420, 443-44, 387 P.3d 650, cert. denied, 138 S. Ct.
467, 199 L. Ed. 2d 355 (2017); State v. O'Dell, 183 Wash. 2d 680, 697-98, 358 P.3d
359 (2015). Treating youthful offenders differently can, of course, mean

resolving their cases differently by imposing different remedies.



       Accordingly, in this case, given that time is of the essence, given that the

passage of time can completely deprive I.N.A. of the benefit of the expedited

review that she properly sought and was granted, and given that we have once

before (albeit unsuccessfully) remanded this matter for proper entry of findings

and conclusions, we will not yet again impose remand as a remedy. Instead, we

will proceed with our review as if no findings and conclusions had been entered.

This is the only fair remedy available.

                                          Ill

       When a juvenile's case is appealed, a manifest injustice disposition must

be accompanied by written findings of fact and conclusions of law setting forth

the juvenile court's reasons for not imposing a standard range disposition. RCW

13.40.160(2); JuCR 7.11(d). Given our resolution of the issue presented in

Section II, the challenged disposition herein is not supported by the necessary

findings. Thus, the juvenile court's decision cannot be upheld.




                                          6
No. 79587-2-1/7


       Accordingly, we remand this matter to the juvenile court with instructions

to vacate the manifest injustice disposition and impose a standard range

disposition.

       Reversed.

                                         '.---G-,--7A

WE CONCUR:



   fra4ig, 4 -r:                            rS2 tA'r--tQQQ_,




                                        7